At the outset, I wish to congratulate Mr. Sam Kutesa, 
Minister for Foreign Affairs of Uganda, on his election 
as President of the General Assembly at its sixty-ninth 
session.

I am from a region that, in my youth, lived through 
challenging conflicts. That inspired me to go into 
public life, which in turn has allowed me to address 
the General Assembly in my capacity as President of 
the Republic of Panama at a time when the world is 
enduring conflicts and very serious situations that call 
for all of us to take action. I am speaking on behalf 
of a noble, wholesome and peaceful people, whom I 
greet and warmly embrace from this rostrum. Panama 
is a peace-loving country that has granted me the 
opportunity to lead a Government that is steering our 
country to a foreign policy of unity and consensus, 
based on our geographic location and the mandate of 
being a champion of peace and the common good of all 
the inhabitants of this beautiful planet.

Despite the serious conflicts raging throughout the 
world today, America is at peace. The major challenges 
we face today are inequality, the fight against organized 
crime and drug and human trafficking, and the need 
to regulate migration flowing out of necessity into 
countries with more developed economies. Those 
challenges are being addressed by our Governments, but 
they require further coordination. As leaders, we must 
understand that in order to achieve and maintain peace 
throughout the world, we must first lead our nations 
along the same path. This is why I am committed to 
social justice, to strengthening the rule of law, and to 
leading an honest, humane Government that is in touch 
with the people and whose strength is based on the 
principle that public office is solely for the service of 
others, putting our country’s resources at the service of 
the people of Panama, the region and the world.

Fourteen years ago, the Heads of State and of 
Government of the international community gathered 
in the General Assembly to approve the Millennium 
Declaration (resolution 55/2), which defined a global 
development agenda to address various common 
challenges and improve the standards of living of our 
peoples. Despite their differences of the time, countries 
were able to agree and to reach a consensus to respect the 
priorities of each nation, focusing on the achievement 
of fundamental goals aimed at guaranteeing the human 
potential of our citizens.

Today, nearly a decade and a half after that 
historic Declaration, all countries without exception, 
through different Governments, have made important 
progress in meeting the Millennium Development 
Goals (MDGs). Nonetheless, not only have many of 
the challenges defined in the MDGs not been met, 
but new ones have arisen that require us to build a 
new consensus and to establish goals at the regional, 
hemispheric and global levels. That is why, on behalf 
of the people and the Government of Panama, I would 
like to reiterate our commitment to being a facilitator 
of dialogue that allows for bringing the international 
community together anew so that we may redefine the 
post-2015 global development agenda.

For the past five centuries, the isthmus of Panama 
has been the transit route of civilizations. Today, our 


country is still committed to that role. This year, as we 
mark the centennial of the Panama Canal, we reiterate 
our commitment to being a nation at the service of the 
international community, with the Canal, our logistic 
system, ports, airports and our heartfelt embrace of all 
countries of the world.

As they do in this building, the United Nations 
Headquarters, all the worlds’ flags come together 
in the Panama Canal, and that is a source of pride 
and satisfaction for all Panamanians. It makes us 
a country of convergence, and we therefore have a 
great responsibility to the Panamanian people and 
the international community. Furthermore, Panama 
has assumed the challenge of completing the Canal 
expansion project, which we will do with firmness, 
determination and the support of professionals and 
workers from Panama and various other nations.

Panamanians feel a great responsibility to 
contributing to the search for understanding in order to 
maintain social peace, promote international security 
and join efforts towards the solution of common 
problems that affect us. That is why we reaffirm today 
our vocation as a country of dialogue, ready to fulfil the 
responsibility of uniting the Americas and the world 
within the framework of the United Nations and in every 
opportunity we have to mediate in disputes that hinder 
us from reaching agreements towards tackling the new 
global challenges. In April 2015, our country will host 
the Summit of the Americas, and we are working on 
this event that will bring together all the Heads of State 
and Government of our hemisphere in order to promote 
integration and social peace with equity and prosperity.

The 193 countries of the world have different 
political systems, beliefs, religions and cultures that 
must be respected. In spite of those differences, we 
all face common challenges. That is why, in order to 
secure the well-being of our citizens, our Governments 
are called to find unity of criteria for strengthening 
multilateral systems, which must be engaged with all 
the strength of States in order to combat shared threats 
and problems.

Within conflicts and difficult situations at the global 
level, there are strong messages of hope — volunteer 
medical doctors from all over the world are making 
progress to fight Ebola in Africa, and several countries 
are united in the fight against terrorists whose atrocious 
crimes affect innocent people and threaten international 
peace and security. Panama is aware of those efforts 
and supports them. We express our solidarity with all 
victims and their families.

I am convinced that the men and women we elect 
to public office must serve only the people who elected 
us and manage public power temporarily granted to us 
with the purpose of improving the quality of life of our 
population. Politics is one of the strongest expressions 
of public service because it is the search for the common 
good. The greatest legacy, which I will strive to build 
during the next five years, is to leave the Panamanian 
people a functional democracy, to strengthen the rule 
of law, where public servants are accountable only to 
the nation, with strong institutions, accountability and 
without impunity, with a view to guaranteeing that 
public administrations are honest and transparent. All 
Governments have the obligation to ensure that State 
resources are used exclusively in the service of our 
citizens, and that all public works and projects have the 
people’s interests in mind.

Committed to that mission and to the achievement of 
the Millennium Development Goals, I became President 
of my country on 1 July and formed a Government that 
will continue to foster the economic growth enjoyed 
by Panama, while giving priority to public investment 
that has greater impact on the quality of life of all 
Panamanians. With an average domestic economic 
growth of 7 per cent, increasing foreign investment, 
legal security, low inflation and unemployment rates, 
and a consolidated democratic system, we are making 
good on the proposals for which I was elected.

During our mandate, we have taken strong measures 
to curb speculation in the cost of food. We are working 
to ensure that Panamanian families have adequate 
housing with access to drinking water, basic sanitation, 
water supply, sewage systems and treatment plants for 
waste water and solid waste. We have launched major 
social projects for our youth so that they grow up in safe 
neighbourhoods with better opportunities, jobs, sports 
facilities and cultural centres to keep them away from 
crime.

Our public schools will have adequate facilities 
and teachers trained in the English language, in order 
to promote a bilingual education. Our social welfare 
programmes will allow all students to finish high school 
and senior citizens to live with dignity. Our students 
will have the opportunity to go to college or study at 
newly established higher technical institutes that will 
prepare them for the new jobs that our economy is 
creating in the areas of logistics and tourism, inter alia.


Our public health system will be unified, and the 
resulting savings will be used to strengthen preventive 
health programmes, ensuring better medical care, and 
premium quality treatments and medication. We are 
building a modern and efficient public transportation 
system with the new projects to add second and third 
lines to the Metro of Panama City, thereby improving 
the quality of life of our people. We will develop tourism 
and support air connectivity to and from principal 
cities in the United States, Canada, Latin America, the 
Caribbean and Europe. We will protect our logistical 
and financial systems to prevent organized crime and 
gangs from gaining access to them, and we shall tackle 
organized crime and gangs with the full force of the 
State in order to defeat them and keep them away from 
our youth and our neighbourhoods.

Our Government will work tirelessly to prepare our 
young people to be responsible citizens of the world 
and care for our natural resources in order to ensure 
sustainable development. We will work closely with the 
private sector and civil society in order to fulfil those 
national goals, the Millennium Development Goals and 
the new challenges of the global agenda.

We live in a diverse world, with different cultures, 
religions and political systems, but we can always find 
common ground in the well-being of our citizens. That 
was the approach that led to the successful adoption 
of the Millennium Declaration, and it will be the key 
to defining and fulfilling the post-2015 development 
agenda.

Panama is a country that is respectful of others and 
willing to serve as a bridge to understanding, on the 
basis of respect for diversity, tolerance, pluralism and 
human rights. Above all, the Assembly can be assured 
that Panama’s Government is a Government of men and 
women who respect the law and are willing to share 
experiences, learn from best practices and contribute 
to global peace, socio-economic development and the 
well-being of all peoples.

I would like to conclude by sharing a statement that 
has been with me since my youth: “The time has come 
to put our capacity to use in service of others.” May 
God give us the strength to continue to build together a 
better world for our citizens and for future generations.
